DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on December 10, 2021, in which claims 1 & 21-39 are presented for further examination.
Claims 2-20 have been cancelled.
Claim 1 has been amended.
Claims 21-39 are new.


Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.  See Examiner’s response below.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “in response to determining that the target historical data exists in the historical data that is saved in the blockchain network, performing the requested data processing.”  Examiner respectfully disagrees.  Pad teaches [0265] saving within the blockchain based on historical data populated.  Therefore, the cited art does in fact teach “in response to determining that the target historical data exists in the historical data that is saved in the blockchain network, performing the requested data processing.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 25-26, 30-35, & 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Padmanabhan et al., hereinafter referred to as Pad (US Pub. No. 2020/0133955 A1).
In respect to Claim 1, Pad teaches:
a computer-implemented method, comprising: receiving, from a first user device that is associated with a first user, a data processing request that comprises first original data to be processed; (Pad illustrates [FIG. 1A] a data request from a first user client device.)
invoking a first smart contract deployed in a blockchain network; extracting a feature value of the first original data based on the first smart contract; (Pad teaches [0265] invocation of a smart contract.)
determining that target historical data whose similarity with the first original data satisfies a predetermined condition exists in historical data that is saved in the blockchain network; (Pad teaches [Abstract] matching customer records which are based upon historical data which is saved.)
and in response to determining that the target historical data exists in the historical data that is saved in the blockchain network, performing the requested data processing (Pad teaches [0265] saving within the blockchain based on historical data populated.)
As per Claim 25, Pad teaches:
obtaining, based at least on performing fuzzy search processing on the feature value of the first original data and a feature value of historical data saved in the blockchain network, candidate historical data satisfying a first predetermined condition from the historical data; determining a similarity between the first original data and each piece of the candidate historical data based on a predetermined similarity calculation method; and determining whether target historical data whose similarity with the first original data satisfies a second predetermined condition exists in the historical data based on a determined similarity (Pad teaches [0251] performing fuzzy matches, obtaining historical data, and calculating a similarity.)
As per Claim 26, Pad teaches:
indexing the feature value of the first original data and the feature value corresponding to the historical data saved in the blockchain network based on a predetermined indexing technique to obtain a target feature value satisfying the first predetermined condition; and determining historical data corresponding to the target feature value as the candidate historical data (Pad teaches [0251] performing fuzzy matches, obtaining historical data, and calculating a similarity.)
As per Claim 11, Pad teaches:
wherein: the data processing request comprises a retrieval request; and performing corresponding processing based on matching the result information of the matching processing comprises: in response to determining that the target historical data exists, sending retrieval result information to the first user device associated with the first user based on related information of the target historical data (Pad teaches [Abstract] matching customer records which are based upon historical data which is saved.)

Claim 31 is the media claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claims 32 & 37-38 are the system claims corresponding to method claims 1 & 6-7, respectively, therefore are rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 21-24, 27-29, 33-36, & 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        January 4, 2022